TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00522-CV



Danny Crump and Billie Ann Crump, Appellants // Luminant Mining Company LLC, f/k/a
   TXU Mining Company, L.P., and Luminant Generation Company LLC, f/k/a TXU
                    Generation Company, L.P., Cross-Appellants

                                                v.

  Luminant Mining Company LLC, f/k/a TXU Mining Company, L.P., and Luminant
  Generation Company LLC, f/k/a TXU Generation Company, L.P., Appellees // Danny
                  Crump and Billie Ann Crump, Cross-Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-07-001738, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties filed a joint motion requesting that this appeal be dismissed. See Tex. R.

App. P. 42.1(a)(2). We grant the motion and dismiss the appeal.



                                             __________________________________________

                                             Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Joint Motion

Filed: March 12, 2010